Citation Nr: 1760592	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rating for chondromalacia, left knee, currently rated as 
20 percent disabling.

2.  Entitlement to a higher rating for patella realignment, right knee post operative, currently rated as 10 percent disabling.

3.  Entitlement to a higher rating for left hip strain, currently rated as 10 percent disabling.

4.  Entitlement to a higher rating for osteoarthritis right hip, currently rated as 
10 percent disabling.

5.  Entitlement to a higher rating for bilateral hearing loss, currently rated as noncompensable.

6.  Entitlement to a higher rating for tinnitus, currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Veteran provided testimony before a Veterans Law Judge (VLJ) other than the undersigned at a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder.  Although a VLJ who conducts a hearing must participate in making the final determination of the claims involved, because the Board is not adjudicating the merits of the claims on appeal, there is no error or prejudice.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDING OF FACT

The Veteran died in November 2017, during the pendency of this appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to data from the Social Security Administration, the Veteran died in November 2017, during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302 .

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion. See 38 U.S.C.A. § 5121A; 38 C.F.R. §§ 3.1010, 20.1302 .

A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2017).


ORDER

The appeal is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


